1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DOUGLAS J. BEEVERS, # 288639
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
5    Attorney for Defendant
     RUSSELL VALENZUELA
6
7                               IN THE UNITED STATES DISTRICT COURT
8                              FOR THE EASTERN DISTRICT OF CALIFORNIA
9
      UNITED STATES OF AMERICA,                 )   Case No. 2:18-cr-00140-TLN
10                                              )
                      Plaintiff,                )   STIPULATION AND ORDER TO CONTINUE
11                                              )   STATUS CONFERENCE, AND TO EXCLUDE
              vs.                               )   TIME
12                                              )
      RUSSELL VALENZUELA,                       )   Date: October 25, 2018
13                                              )   Time: 9:30 A.M.
                      Defendant.                )   Judge: Hon. Troy L. Nunley
14                                              )
                                                )
15
16
             IT IS HEREBY STIPULATED by and between the parties through their respective
17
     counsel, United States Attorney, McGregor W. Scott, through Assistant United States Attorney
18
     Quinn Hochhalter, attorney for Plaintiff, and Federal Defender, Heather E. Williams, through
19
     Assistant Federal Defender Douglas Beevers, attorney for defendant, Russell Valenzuela, that the
20
     previously scheduled status conference date of October 25, 2018, be vacated and the matter be
21
     set for status conference on November 15, 2018, at 9:30 a.m.
22
             Defense counsel require additional time to review discovery and conduct additional
23
     defense investigation.
24
             Based on the foregoing, the parties agree time under the Speedy Trial Act should be
25
     excluded from the date of this stipulation, October 23, 2018, through and including November
26
     15, 2018, pursuant to 18 U.S.C. §3161(h)(7)(A)and (B)(iv) [reasonable time to prepare] and
27
     General Order 479, Local Code T4, based on defense preparation.
28
     Stipulation to Continue                         -1-
1            All counsel and the defendant also agree the ends of justice served by the Court granting
2    this continuance outweigh the best interests of the public and the defendant in a speedy trial.
3                                                  Respectfully submitted,
4     Dated: October 23, 2018                        HEATHER E. WILLIAMS
                                                     Federal Defender
5
                                                     /s/ Douglas Beevers
6                                                    DOUGLAS BEEVERS
                                                     Assistant Federal Defender
7
                                                     Attorneys for Defendant
8                                                    Russell Valenzuela
9
10   Dated: October 23, 2018                       McGREGOR W. SCOTT
                                                   United States Attorney
11
                                           By:     /s/ Quinn Hochhalter
12                                                 QUINN HOCHHALTER
                                                   Assistant U.S. Attorney
13
                                                   Attorney for Plaintiff
14                                                 United States of America
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulation to Continue                         -2-
1                                                 ORDER
2            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefor, adopts the parties’ stipulation in its entirety as its
4    order. The Court specifically finds the failure to grant a continuance in this case would deny
5    defense counsel reasonable time necessary for effective preparation, taking into account the
6    exercise of due diligence. The Court finds the ends of justice served by granting the requested
7    continuance outweigh the best interests of the public and defendants in a speedy trial.
8            The Court orders the time from the date the parties’ stipulation, October 23, 2018, up to
9    and including November 15, 2018, shall be excluded from computation of time within which the
10   trial of this case must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C.
11   § 3161(h)(7)(A) and(B)(iv) [reasonable time for defense counsel to prepare] and General Order
12   479, (Local Code T4). It is further ordered the October 25, 2018 status conference shall be
13   continued until November 15, 2018, at 9:30 a.m.
14
15
16
      Dated: October 23, 2018
17                                                    HONORABLE TROY L. NUNLEY
18                                                    UNITED STATES DISTRICT COURT JUDGE

19
20
21
22
23
24
25
26
27
28
     Stipulation to Continue                           -3-
